     Case 1:19-cv-05731-GHW-RWL Document 570 Filed 09/21/20 Page 1 of 2




LYONS & FLOOD, LLP
One Exchange Plaza
55 Broadway, Suite 1501
New York, NY 10006
(212) 594-2400

Attorneys for Third-Party Defendant Ocean Network Express Pte. Ltd.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   IN THE MATTER OF THE COMPLAINT OF

   Hapag-Lloyd Aktiengesellschaft a/k/a Hapag-
   Lloyd AG                                                19 Civ. 5731 (GHW) (RWL)
                       Petitioner,
                                                             NOTICE OF MOTION
   AS OWNERS AND OPERATORS OF THE
   M/V YANTIAN EXPRESS.




       Third-Party Defendant, Ocean Network Express Pte. Ltd. (“ONE”) by its attorneys, Lyons

& Flood, LLP, moves before the Honorable Robert W. Lehrburger, United States Magistrate

Judge, for an order dismissing, on the basis of the subject Singapore forum selection clause, the

claims identified in the Court's memo-endorsed order of August 21, 2020 (ECF 533), and for such

other and further relief as the Court may deem just and proper.

       This motion is supported by the accompanying memorandum of law and declarations of

Douglas Wyatt, Bernard Yee Weng Wai, and the undersigned.
    Case 1:19-cv-05731-GHW-RWL Document 570 Filed 09/21/20 Page 2 of 2




Dated: September 21, 2020

                                        LYONS & FLOOD, LLP
                                        Attorneys for Third-Party Defendant
                                        Ocean Network Express Pte. Ltd.

                                        s/ Randolph Donatelli
                                           Randolph Donatelli
                                           One Exchange Plaza
                                           55 Broadway, Suite 1501
                                           New York, NY 10006
                                           Telephone: (212) 594-2400




                                    2
